Citation Nr: 0914025	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from March 1943 to November 
1946.  He died on June [redacted], 2006.  The appellant is his 
surviving spouse.  

The claim comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a written statement received in January 2007, the 
appellant requested a hearing before a Decision Review 
Officer.  The RO responded by scheduling such a hearing, 
which the appellant twice canceled.  After the second 
cancellation, she did not ask that the hearing be 
rescheduled.  The Board thus deems her initial hearing 
request withdrawn.

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The Veteran died on June [redacted], 2006.  The appellant claims that 
she is entitled to DIC benefits under either 38 U.S.C. §1310 
or 38 U.S.C. §1318 based on her status as the surviving 
spouse of a Veteran whose service-connected disabilities 
played a role in his death.  Additional action is necessary 
before the Board decides this claim.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not yet satisfied 
its duty to assist the appellant in the development of her 
claim.  Therefore, any decision to proceed in adjudicating it 
would prejudice the appellant in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
opinion is needed.  According to the Veteran's death 
certificate, the Veteran died from staphylococcal sepsis.  
Significant conditions contributing to, but not resulting in 
the underlying cause of, the death include: acute rental 
failure, obstructive pulmonary disease and congestive 
cardiomyopathy.  The Veteran was not service connected for 
any of these medical conditions at the time of his death.  

Citing a medical text, the appellant contends via her 
accredited representative in the March 2009 appellant's brief 
that the Veteran's post-traumatic stress disorder (PTSD), for 
which the Veteran was service connected and assigned a 100 
percent evaluation at the time of his death, either caused or 
aggravated his cardiopulmonary and renal problems, which 
played a role in his death.  The appellant also argues that 
the PTSD caused the Veteran to develop substance abuse, 
which, in turn, resulted in poor health behavior, causing or 
contributing to cardiovascular problems.  Allegedly, the 
Veteran's mental health diminished, especially immediately 
preceding his death, and this diminishment resulted in an 
increase in physical problems and then death.  To date, VA 
has not obtained a medical opinion discussing this matter 
such that the Board has no competent medical information upon 
which to base a response to the appellant's assertions.   

The Board REMANDS this case for the following action:

1.  Transfer the claims file to a VA 
physician for a medical opinion in 
support of the appellant's claims.  Ask 
him to review all pertinent documents 
therein, particularly the appellant's 
written assertions, and confirm in his 
written report that he conducted such a 
review.  Ask him to then do the 
following:

a) offer an opinion as to whether it 
is at least as likely as not that 
the Veteran's PTSD or any other 
service-connected disability played 
a role in his death, including by 
causing the Veteran to develop, or 
aggravating, his cardiovascular 
disease, or resulting in his abuse 
of substances, which, in turn, 
affected his overall health and then 
caused or aggravated his 
cardiopulmonary and renal problems; 
and

b) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the appellant's claims 
based on all of the evidence of record.  
If either benefit sought on appeal is not 
granted to the appellant's satisfaction, 
provide the appellant and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 


Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The appellant need 
not act unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).


		(CONTINUED ON NEXT PAGE)



The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




